Citation Nr: 0900697	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the veteran's in-service stressors for post-
traumatic stress disorder (PTSD) have been corroborated.  

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for residuals of a left 
knee injury.

4. Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968 and from January 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in October 2004.  The Board previously remanded this 
case for further development in December 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

The U.S. Armed Services for Unit Records Research, now the 
U.S. Army and Joint Services Records Research Center 
(hereinafter referred to as the JSRRC) provided an 
Operational Report for the veteran's battalion that showed 
graves registration as part of the duties.  The JSRRC also 
verified that the veteran's unit experienced rocket and 
mortar attacks in April 1966 at Tan Son Nhut Air Base in 
Vietnam. 




CONCLUSION OF LAW

The veteran's stressors of participating in graves 
registration and a rocket and mortar attack in Vietnam have 
been corroborated.  38 C.F.R. § 3.304(f) (2008); Pentecost v. 
Principi, 16 Vet.App. 124, 128 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for PTSD.  He has 
claimed that one of his stressors is that he was required to 
participate in graves registration for dead soldiers while 
stationed in Vietnam.  A July 2002 response from JSRRC 
provided an operational report for the veteran's battalion, 
which listed that one of the duties was graves registration.  
Thus, when resolving all benefit of the doubt in favor of the 
veteran, the Board finds that the veteran's stressor 
concerning graves registration has been verified.  

Further, the Board previously remanded this case in December 
2004 for stressor verification with the JSRRC for other 
claimed incidents.  The JSRRC report did not specifically 
verify the veteran's claimed stressors.  However, in response 
to the RO's request for stressor verification, which provided 
the veteran's unit and time frame, the JSRRC did respond that 
on April 13, 1966, the enemy shelled Tan Son Nhut Air Base 
with about 157 rounds of 82 mm mortar/75 mm recoilless rifle 
fire, inflicting light casualties and moderate material 
damage.  In Pentecost v. Principi, 16 Vet.App. 124, 128 
(2002), the Court addressed a claim for service connection 
for PTSD and noted that "[a]lthough the unit records do not 
specifically state that the veteran was present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to attacks."  See also 
Suozzi v. Brown, 10 Vet.App. 307 (1997).  The Court went on 
to note that 38 C.F.R. § 3.304(f) only requires credible 
supporting evidence that the claimed stressor occurred.  
Corroboration of a veteran's personal participation is not 
required.  In view of the Court's holding and the JSRRC 
report, the Board finds that this stressor has also been 
verified.

In sum, when resolving all benefit of the doubt in favor of 
the veteran, the Board concludes that the two stressors 
described above have been corroborated.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

The veteran's stressors of having to participate in graves 
registration and a rocket and mortar attack in Vietnam have 
been corroborated.  To this extent, the appeal is granted, 
subject to the directions set forth in the remand section of 
this decision. 


REMAND

In its December 2004 remand, the Board directed the RO to 
schedule a VA PTSD examination if and only if the veteran's 
claimed stressor could be verified.  However, since the RO 
determined that a claimed stressor was not verified, such an 
examination was never scheduled.  Nevertheless, since the 
Board finds above that two of the veteran's stressors are 
verified, a PTSD examination is necessary in order to meet 
the requirements of 38 C.F.R. § 3.159(c)(4).

With respect to the issues of entitlement to service 
connection for the veteran's knees, the December 2004 remand 
observed that at the October 2004 Board hearing the veteran 
reported that he received treatment for his knees at a 
military medical facility in San Antonio in 1972.  In a March 
2005 statement, the veteran identified that the facility was 
located at Fort Sam Houston.  The RO subsequently requested 
treatment records from Brooke Army Medical Center at Fort Sam 
Houston in September 2006.  However, the request indicated 
that it was seeking records from 1979 as opposed to 1972.  
Regardless, Brooke Army Medical Center responded that it only 
kept records for three to five years, and suggested that the 
RO contact St. Louis (i.e. the National Personnel Records 
Center or "NPRC").  However, based on a review of the 
claims file, it does not appear that the RO contacted the 
NPRC for these records.  Thus, in order to comply with the 
Board's December 2004 remand, the RO must take additional 
action by requesting medical records from 1972 from Brook 
Army Medical Center from the NPRC.  See Stegall v. West, 11 
Vet.App. 268 (1998).

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case for other matters, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The RO should take appropriate action 
to obtain any treatment records from 1972 
from Brooke Army Medical Center in San 
Antonio from the NPRC.

3.  If and only if records pertaining to 
treatment of the knees in 1972 are 
obtained as a result of the action in the 
above paragraph 2, then the veteran 
should be scheduled for an appropriate VA 
examination to ascertain the nature of 
any current disabilities of the knees.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current left and 
right knee disabilities are due to 
service.  

4.  The veteran should be afforded a VA 
PTSD examination.  The claims file must 
be made available to the examiner for 
review and the examiner should be 
expressly informed of the particular 
stressors which have been verified.  
After reviewing the claims file and 
examining the veteran, the examiner 
should then clearly indicate whether or 
not the veteran suffers from PTSD and, if 
so, whether it is related to a verified 
stressor.

5.  The RO should then review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


